


109 HR 5801 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5801
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Pascrell (for
			 himself, Mr. Holt,
			 Mr. Schwarz of Michigan,
			 Mr. Gutierrez,
			 Mr. Rothman,
			 Mr. Garrett of New Jersey, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to correct and prevent variances in disability
		  compensation payments made by the Department of Veterans
		  Affairs.
	
	
		1.Department of Veterans
			 Affairs reduction of variances in the adjudication and awarding of disability
			 compensation benefits
			(a)Reduction of
			 variances requiredChapter 11 of title 38, United States Code, is
			 amended by adding at the end the following new section:
				
					1164.Reduction of
				variances in adjudication and awarding of benefits
						(a)Reduction of
				variancesThe Secretary shall
				take steps to reduce variances in the adjudication and awarding of benefits
				under this chapter in accordance with this section.
						(b)Data
				collectionIn order to carry out subsection (a), the Secretary
				shall develop and implement a comprehensive and systematic method for
				collecting data on variances in the adjudication and awarding of benefits under
				this chapter.
						(c)Matters to be
				includedIn collecting data pursuant to subsection (a), the
				Secretary shall include the following matters:
							(1)The percentage of
				claims for disability compensation that are paid and the percentage of such
				claims that are denied during each fiscal year.
							(2)The number of
				veterans who receive disability compensation payments during each fiscal
				year.
							(3)The amount paid to
				each veteran receiving a disability compensation payment.
							(4)The type of
				disability for which each such veteran receives a disability compensation
				payment.
							(5)The amount of any
				payment made to each such veteran as additional compensation for a dependent
				under section 1115 or 1135 of this title.
							(6)The amount of any
				payment made to each such veteran by reason of the veteran’s total
				unemployability.
							(7)Data reflecting any
				patterns of disability compensation claims submission across veteran
				sub-populations, including any differences in such submissions among veterans
				of different conflicts and veterans living in different locations.
							(8)Any other
				demographic information the Secretary determines is appropriate for evaluating
				and explaining variances in the adjudication and awarding of benefits under
				this
				chapter.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						Sec. 1164. Reduction of variances in
				adjudication and awarding of
				benefits
					
					.
			2.Department of
			 Veterans Affairs analysis and report on variances in adjudication and awarding
			 of disability compensation benefits
			(a)Analysis
			 requiredThe Secretary of Veterans Affairs shall conduct an
			 analysis of any data available to the Secretary concerning variances in the
			 adjudication and awarding of benefits under chapter 11 of title 38, United
			 States Code.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report, which shall include the following:
				(1)The findings of
			 the analysis conducted under subsection (a).
				(2)Recommendations
			 for the future detection, correction, and prevention of variances in the
			 adjudication and awarding of benefits.
				
